Citation Nr: 0808639	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-36 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Maintenance Center in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $11,140.  


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 decision of the Committee on Waivers 
and Compromises (Committee) at the Department of Veterans 
Affairs (VA) Pension Center in Milwaukee, Wisconsin.  In that 
decision, the Committee denied waiver of recovery of an 
overpayment of pension benefits in the calculated amount of 
$11,140.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

A review of the record indicates that the debt at issue in 
this case was created when VA retroactively terminated the 
veteran's pension, effective January 1, 2002, based on the 
discovery that his spouse was in receipt of income that he 
had failed to report, and based on his failure to submit 
verification of claimed unreimbursed medical expenses for 
2002 and 2003.  The RO has calculated the amount of this 
overpayment to be $11,140.

In the September 2004 decision on appeal, the Committee 
denied the veteran's request for a waiver of recovery of this 
debt, finding that recovery would not be against the 
principles of equity and good conscience.  The Committee 
determined that the veteran was at fault in the creation of 
the debt and that it is not shown that collection would 
result in financial hardship to him.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. § 1.963 (2007).

The veteran has appealed the RO's determination.  He claims 
that the debt at issue here was improperly calculated.  He 
contends that he has been separated from his spouse for over 
fifteen years and that her income should not be counted in 
calculating his household income.  Despite the veteran's 
arguments, a review of the record indicates that the issue of 
the validity of the debt has not yet been addressed.

The U.S. Court of Appeals for Veterans Claims has held that 
appellate review by the Board of a waiver claim must be 
deferred pending formal adjudication of the challenge to the 
validity of the debt.  Schaper v. Derwinski, 1 Vet. App. 430, 
437 (1991) ("[W]hen a veteran raises the validity of the 
debt as part of a waiver application . . . it is arbitrary 
and capricious and an abuse of discretion to adjudicate the 
waiver application without first deciding the veteran's 
challenge to the lawfulness of the debt asserted against him 
or her."); see also VAOPGCPREC 6-98.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should adjudicate the 
veteran's challenge of the validity of 
the debt at issue.  If it is determined 
that a debt was properly created, the RO 
should notify the veteran of his right to 
appeal the decision.  If he files a 
notice of disagreement on this issue, a 
statement of the case should be issued, 
and he should be afforded the appropriate 
amount of time to perfect his appeal to 
the Board by filing a substantive appeal.

2.  If it is determined that a debt was 
properly created, the Committee should 
solicit an updated Financial Status 
Report from the veteran.  Upon receipt of 
that information, the Committee should 
review the waiver claim and determine 
whether such a waiver is warranted under 
applicable laws and regulations.  If the 
decision of the Committee remains adverse 
to the veteran, then he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  After affording them a reasonable 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


